Citation Nr: 0424815	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for schizophrenia. 

2.  Entitlement to service connection for arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


REMAND 

The veteran served on active duty from August 1976 to August 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In June 2004, the Board granted the veteran's motion to 
reschedule a hearing before the Board for good cause.  38 
C.F.R. § 20.702(d).  For this reason: 

Schedule the veteran for a hearing before the Board and 
offer the veteran the option of a videoconference 
hearing at the RO, a Travel Board hearing at the RO, or 
a hearing in Washington, D.C.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




